Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification Objection
The title is objectionable. The title of the design must designate the particular article so that the formal claim will be directed to the ornamental design for the article. 37 CFR 1.153 and 35 U.S.C. 171. Therefore, the title must be amended throughout the application, original declaration excepted, to read: 
--Display Screen or Portion Thereof with a Transitional Graphical User Interface--

FUNCTIONAL STATEMENT
The statement suggests the article functional claim in the application. Functional features are not of concern nor permitted in a design patent. MPEP 2920.04(a)(II). Applicant must remove the following statement from the specification. 

    PNG
    media_image1.png
    189
    726
    media_image1.png
    Greyscale



Claim Rejection - 35 U.S.C. 171
The claim is rejected under 35 U.S.C. 171 as being directed to nonstatutory subject matter. 35 U.S.C. 171 defines the proper subject matter for a design patent:
Whoever invents any new, original and ornamental design for an article of manufacture may obtain a patent therefor, subject to the conditions and requirements of this title.
To be considered statutory subject matter under 35 U.S.C. 171, a claimed design must be embodied in "an article of manufacture."1 The phrase "an article of manufacture" has been interpreted to be a tangible object or physical substance.2
A design may be embodied in an article of manufacture (1) as a configuration for an article of manufacture, (2) as a surface ornamentation for an article of manufacture, or (3) a combination of both. Gorham v. White, 81 U.S. 511, 525 (1871); In re Schnell, 46 F.2d 203, 209 (CCPA 1931); MPEP § 1502.
Pursuant to the guidelines for examination of design patent applications for computer generated icons,3 a design for a computer-generated icon may be considered statutory subject matter if the following conditions are present:
The computer screen, monitor, other display panel, or portion thereof is shown in broken or solid lines with the icon displayed on it, and
The claim is directed to the subject matter as embodied in an article of manufacture.

Applicant’s claim refers to the portion of a display screen in which the computer- generated image is embodied.  However, it is unclear if the portion of a display screen is not shown in the drawing or if the portion of a display screen is shown underlying the image. The computer-generated image must comply with the “article of manufacture” requirement of 35 USC 171. The title of the claimed design suggests that the article of manufacture is the display screen. 
It may be possible for applicant to show a portion of a display screen in broken line without introducing new matter.  For example, applicant may include a broken line immediately adjacent to the outer edge perimeter of the graphical user interface to represent a portion of a display screen (see D567,249 for an example of an immediately adjacent broken line). Note that if a broken line is added to the drawing, a special description must be inserted into the specification.
If applicant prepares new drawings, care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121.


Claim Rejection - 35 USC § 112 
The claim is rejected under 35 U.S.C. 112 (a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
The claim is indefinite and nonenabling for the following reason(s): 
There appears to be a transitional graphical user interface within the claimed design; however, the sequential order of the transition is unclear. The specification states that 1.2 to 1.5 are “unfolded”. It is unclear what applicant meant by the word “unfolded”. Are these different embodiments or does the transitional graphical user interface transition from fig. 1.1 to 1.5? For clarity, it is suggested that applicant clarify the order of the transitional graphical user interface by adding the following statements to the specification: 
--The appearance of the transitional image sequentially transitions between the images shown in FIGS. 1.1 – 1.___  . The process or period in which one image transitions to another image forms no part of the claimed design.-- 
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.” 
Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as “Replacement Sheet” pursuant to 37 CFR 1.121(d). Additional replacement sheets may be necessary to show the renumbering of the remaining figures. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.
Any change to the drawing or specification must have support from the original disclosure. The amended drawings must not contain new matter.  (See 35 USC 132 and 37 CFR 1.121) 
Conclusion
The claim stands rejected under 35 USC 171 and 35 USC 112 (a) and (b). 
The references are cited as the most pertinent art found and are not applied.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-YEN THI NGUYEN whose telephone number is (571)270-0217.  The examiner can normally be reached on 9-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Eric Goodman can be reached on 571-272-4734. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://www.uspto.gov/patents/process/status/private_pair/index.jsp 
For questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAO-YEN T NGUYEN/Primary Examiner, Art Unit 2919                                                                                                                                                                                                        

	
	
	
	
	


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 In re Zahn, 617 F.2d 261, 268, 204 U.S.P.Q. 988, 995 (CCPA 1980).
        2 See Henry Hanger & Display Fixture Corp. of America v. Sel-O-Rak Corp., 270 F.2d 635,640, 123
        3, 6 (5th Cir. 1959); Pelouze Scale & Mfg. Co. v. American Cutlery Co., 102 F. 916, 918 (7th Cir. 1900). Kim Craftsmen, Ltd. v. Astra Products, Inc., 212 U.S.P.Q. 268 (D.N.J. 1980); 1 E. Lipscomb, Walker on Patents, 2:11 (1984), 1 W. Robinson, The Law of Patents, 200 (1890).
        3 1185 O.G. 60, 61 F.R. 11380 (1996).